Order filed September 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00723-CV
                                   ____________

                        HAROLD K. GAUSE, Appellant

                                         V.

  TRIUMPH HOSPITAL OF NORTH HOUSTON, L.P. D/B/A KINDRED
       HOSPITAL SPRING & UNK EMPLOYEES, ET AL, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-14362

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 113th District Court informed this court that appellant had not requested
preparation of the reporter’s record. On August 22, 2018, the clerk of this court
notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply.

         Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                          PER CURIAM